        2:16-cr-20044-SEM-TSH # 157 Page 1 of 3                                       E-FILED
      Case: 19-1284   Document: 00713411622     Filed: 05/01/2019
                                                       Wednesday, 01 Pages:
                                                                       May, 20192 01:36:34 PM
                                                                Clerk, U.S. District Court, ILCD

      UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                         Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                               Phone: (312) 435-5850
             Chicago, Illinois 60604                                                     www.ca7.uscourts.gov




                                         NOTICE OF ISSUANCE OF MANDATE
 May 1, 2019


               Shig Yasunaga
To:
               UNITED STATES DISTRICT COURT
               Central District of Illinois
               U.S. Courthouse
               Urbana , IL 61802-3369



                                         UNITED STATES OF AMERICA,
                                         Plaintiff - Appellee

 No. 19-1284                             v.

                                         EDWIN J. GIRE,
                                         Defendant - Appellant

  Originating Case Information:

 District Court No: 2:16-cr-20044-SEM-TSH-1
 Central District of Illinois
 District Judge Sue E. Myerscough
Herewith is the mandate of this court in this appeal, along with the Bill of Costs, if any. A
certified copy of the opinion/order of the court and judgment, if any, and any direction as to
costs shall constitute the mandate.


  TYPE OF DISMISSAL:                                             F.R.A.P. 42(b) and C.R. 51(f)



  STATUS OF THE RECORD:                                          no record to be returned
     2:16-cr-20044-SEM-TSH # 157 Page 2 of 3
   Case: 19-1284   Document: 00713411622     Filed: 05/01/2019                             Pages: 2



 This notice sent to:

 [x]      United States Probation Officer

NOTE TO COUNSEL:
If any physical and large documentary exhibits have been filed in the above-entitled cause, they are
to be withdrawn ten (10) days from the date of this notice. Exhibits not withdrawn during this period
will be disposed of.

Please acknowledge receipt of these documents on the enclosed copy of this notice.

                           -----------------------------------




 Received above mandate and record, if any, from the Clerk, U.S. Court of Appeals for the
 Seventh Circuit.

 Date:                                                Received by:


     05/01/2019
 _________________________                              s/S. Niemann
                                                      ____________________________________




 form name: c7_Mandate(form ID: 135)
       2:16-cr-20044-SEM-TSH # 157 Page 3 of 3
     Case: 19-1284   Document: 00713411621     Filed: 05/01/2019                    Pages: 1



     UNITEDȱSTATESȱCOURTȱOFȱAPPEALSȱFORȱTHEȱSEVENTHȱCIRCUIT



EverettȱMcKinleyȱDirksenȱUnitedȱStatesȱCourthouse                      OfficeȱofȱtheȱClerk
        ȱRoomȱ2722ȱȬȱ219ȱS.ȱDearbornȱStreet                           Phone:ȱ(312)ȱ435Ȭ5850
             ȱChicago,ȱIllinoisȱ60604                                 www.ca7.uscourts.gov




 Mayȱ1,ȱ2019



ByȱtheȱCourt:


                                         UNITEDȱSTATESȱOFȱAMERICA,ȱ
                                         PlaintiffȱȬȱAppellee

 No.ȱ19Ȭ1284                             v.

                                         EDWINȱJ.ȱGIRE,ȱ
                                         DefendantȱȬȱAppellant

 ȱOriginatingȱCaseȱInformation:

 DistrictȱCourtȱNo:ȱ2:16ȬcrȬ20044ȬSEMȬTSHȬ1
 CentralȱDistrictȱofȱIllinois
 DistrictȱJudgeȱSueȱE.ȱMyerscough

UponȱconsiderationȱofȱAPPELLANTȱEDWINȱGIRE’SȱMOTIONȱTOȱDISMISSȱAPPEAL,ȱfiledȱ
onȱAprilȱ29,ȱ2019,ȱbyȱcounselȱforȱAppellantȱEdwinȱGire,

ITȱISȱORDEREDȱthatȱthisȱcaseȱisȱDISMISSED,ȱpursuantȱtoȱFederalȱRuleȱofȱAppellate
Procedureȱ42(b)ȱandȱCircuitȱRuleȱ51(f).




 formȱname:ȱc7_FinalOrderWMandate(formȱID:ȱ137)
